Citation Nr: 1110720	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  06-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the residuals of lumbosacral strain (low back disorder).

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to a low back disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for a low back disorder, prior to October 29, 2010.  

5.  Entitlement to an increased evaluation for a low back disorder, currently rated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975 and from September 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Board previously remanded this matter in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In January 2009, the Veteran testified before the.  Since that time, the Veterans Law Judge (VLJ) who chaired the Board hearing ceased employment with the Board.  The Veteran was notified in January 2011 of this fact and of his right to have another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In a statement signed in February 2011, the Veteran indicated that he wished to testify at a Board videoconference hearing.  As such, the Board is without discretion and must remand the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

